Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Raymond Jerome Francis appeals the district court’s order denying his “Motion *285of Complaint ... And Request For Appropriate Relief.” We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Francis, No. 1:96-cr-00021-LHT-1, 2009 WL 4824989 (W.D.N.C. Dec. 11, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.